Case 17-21598        Doc 33     Filed 03/04/19     Entered 03/04/19 15:02:33          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 21598
         Tamara L Leithliter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/20/2017.

         2) The plan was confirmed on 09/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 01/10/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-21598             Doc 33           Filed 03/04/19    Entered 03/04/19 15:02:33                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $5,775.00
           Less amount refunded to debtor                                  $649.98

 NET RECEIPTS:                                                                                              $5,125.02


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,519.81
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $227.82
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $3,747.63

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Alexian Brothers                          Unsecured          64.00           NA              NA            0.00       0.00
 Alexian Brothers Medical Center           Unsecured      1,824.00       1,152.87        1,152.87           0.00       0.00
 AT T                                      Unsecured      1,017.00            NA              NA            0.00       0.00
 Blue Trust Loans                          Unsecured         600.00           NA              NA            0.00       0.00
 Capital One Auto Finance                  Unsecured            NA         460.08          460.08           0.00       0.00
 Capital One Auto Finance                  Secured        8,723.00       8,535.08        8,075.00        763.18     614.21
 Cavalry SPV I LLC Assignee of Capital O   Unsecured         488.00        488.51          488.51           0.00       0.00
 CCS/FIRST NATIONAL BAN                    Unsecured         481.00           NA              NA            0.00       0.00
 Credit ONE BANK NA                        Unsecured           0.00           NA              NA            0.00       0.00
 Department Of Education                   Unsecured      8,754.00       8,883.82        8,883.82           0.00       0.00
 Diversified Consultants, Inc.             Unsecured         437.00           NA              NA            0.00       0.00
 First Premier Bank                        Unsecured         541.00           NA              NA            0.00       0.00
 First Premier Bank                        Unsecured         553.00           NA              NA            0.00       0.00
 MABT/Contfin                              Unsecured         623.00           NA              NA            0.00       0.00
 Merrick Bank                              Unsecured      1,523.00       1,492.12        1,492.12           0.00       0.00
 Mountain Summit Financial                 Unsecured         300.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured      1,467.00       1,467.95        1,467.95           0.00       0.00
 Quantum3 Group                            Unsecured         905.00        905.66          905.66           0.00       0.00
 USA Payday Loans                          Unsecured         900.00      1,223.04        1,223.04           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-21598        Doc 33      Filed 03/04/19     Entered 03/04/19 15:02:33             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,075.00            $763.18           $614.21
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,075.00            $763.18           $614.21

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,074.05               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,747.63
         Disbursements to Creditors                             $1,377.39

 TOTAL DISBURSEMENTS :                                                                       $5,125.02


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
